Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 objected to because of the following informalities: “wherein the operation button is disposed on the water-bottle circumferential surface”. The term water bottle lacks antecedent basis in the claims, but it is clear from the specification that this term is referring to the “water tank.” For clarity, this limitation should be “wherein the operation button is disposed on the water tank surface.” Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FOR1 (CN 109528098 A)
Regarding Claim 1, FOR1 teaches A mobile robot, comprising: a body (101); a mop module installed on the body and configured to clean using water (FOR 1 Para [0010] "The user can change the cleaning method of the cleaning robot according to the indoor cleaning needs, 
Regarding Claim 2, FOR1 teaches all the limitations of claim 1 and in addition teach wherein the water tank is configured to be removable from the body in a horizontal direction (shown in Fig 1 and 2).
Regarding Claim 3, FOR1 teaches all the limitations of claim 1 and in addition teach wherein the body further comprises a water tank accommodating portion (Shown in Annotated Figure A) configured to accommodate the water tank and being configured to be opened in a horizontal direction. (Shown in Annotated Figure A)

    PNG
    media_image1.png
    302
    567
    media_image1.png
    Greyscale

Annotated Figure A (Figure 1 of FOR 1)
Regarding Claim 4, FOR1 teaches all the limitations of claim 3 and in addition teaches wherein the water tank accommodating portion comprises: at least two water tank accommodating surfaces (Annotated Figure A) configured to face each other(Annotated Figure A), and a hook coupling portion disposed on at least one of the water tank accommodating surfaces (105) and being configured to couple to the hook (For 1 "then said shrinking bone assembly button 104 by pressing water tank to control the water tank 103 clamped to the assembly slot 105, make the water tank assembly bone position of control button 104 clamped to the assembly slot 105. so as to inserted into the water tank 103 of the effect.").
Regarding Claim 5, FOR1 teaches all the limitations of claim 1 and in addition teaches wherein the water tank comprises a circumferential surface (Annotated Figure B) on an exterior of the body, the circumferential surface forming a surface perpendicular to a horizontal plane when the water tank is coupled to the body (Shown in Annotated Figure B), and wherein the operation button is disposed on the water-bottle circumferential surface (button 104).

    PNG
    media_image2.png
    322
    565
    media_image2.png
    Greyscale

Annotated Figure B (Figure 2 of FOR 1)

Regarding Claim 6, FOR1 teaches all the limitations of claim 5 and in addition teaches wherein the water tank comprises a top surface perpendicular to the circumferential surface (Annotated Figure B), and wherein the hook is disposed on the top surface (For1 1081).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over FOR1 (CN 109528098 A) in view of Zhou (CN 106108790 A)
Regarding Claim 7, FOR1 teaches all the limitations of claim 1 and in addition teaches wherein the hook is configured to be released from the body when the operation button is pressed. But does not explicitly teach wherein the operation button is pressed in a horizontal direction. 
However, Zhou does teach wherein the operation button is pressed in a horizontal direction (Button 6 of Zhou).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the operation button to be pressed in a horizontal direction since doing so is known in the prior art and wouldprovide better exposure of the button on the surface, thus improving accessibility of the button to all users.  
Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over FOR1 (CN 109528098 A) in view of FOR2 (KR 20120129185 A).
Regarding claim 8, FOR1 teaches all the limitations of claim 1 and further teaches a second return member configured to return the hook to an initial position (FOR 1 Para [0024] "Preferably, since the limiting holes 1091 and 1092 are distributed on both sides of the central axis of the top shell of the body 101 and are symmetrical with respect to the central axis, when the water tank assembly button 104 is pressed to released, the telescopic bone The position 1081 passes through the limit hole 1091 from the inside of the fixed table, and the telescopic bone position 1082 passes through the limit hole 1092 from the inside of the fixed table to stably insert 
However, FOR2 does teach a first return member (FOR2 spring 73) configured to return the operation button to an initial position (For 2, spring 73 returns the button 74 back to the original position);
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify include a first return member to return the button in to an initial position in order to maintain the ability have a removable body operated by the button (FOR2 “By such a structure, when fitted to cloth cartridge 30 for removably groove 14, and then retracting the projection 72 is removably toward engagement groove 14 as the inner wall of the body protruding projection by a spring (73) (71) becomes walked on, thereby mop cartridge 30 maintains a state of being removably coupled to the groove 14.”) so that the button returns to an operable position.
Regarding claim 9, FOR1 as modified teaches all the limitations of claim 8 and further teaches wherein the operation button is configured to move in a direction with respect to a movement direction of the hook, and wherein the operation button is configured to move with the hook and transmits force to the hook (For 1 button is responsible for the movement of the hook and as such is configured to transmit force to the hook).
However, FOR1 does not explicitly teach wherein the operation button is configured to move in a direction perpendicular with respect to a movement direction of the hook.
perpendicular with respect to a movement direction of the hook (Protrusion 72 of FOR2).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify to button mechanism of FOR1 to that of the mechanism in FOR2 in order to easily retract a hook or protrusion with (FOR2 “When the user clicks the disengagement button 74 slide off in the direction retracting the projection 72”)
Regarding claim 10, FOR1 as modified teaches all the limitation of claim 8 and further teaches wherein the water tank module comprises a detachable housing (FOR1103) configured to accommodate: at least a part of the hook (FOR11081), a part of the operation button (FOR1104), and the second return member (FOR 1 Para [0024] "Preferably, since the limiting holes 1091 and 1092 are distributed on both sides of the central axis of the top shell of the body 101 and are symmetrical with respect to the central axis, when the water tank assembly button 104 is pressed to released, the telescopic bone The position 1081 passes through the limit hole 1091 from the inside of the fixed table, and the telescopic bone position 1082 passes through the limit hole 1092 from the inside of the fixed table to stably insert the water tank 103 into the top shell of the body 101" The telescopic bone passes in and out of the limit holes in order, meaning the bone is returned to its original position by a member), wherein the detachable housing comprises: a hook hole formed on a first surface of the detachable housing and being configured to receive the hook (For1 1091), and a button hole formed on a second surface of the detachable housing and being configured to receive the operation button(Annotated Figure B), the first surface being perpendicular to the second surface (top surface of module and side surface where button hole is are perpendicular).

However, FOR 2 does teach an inclined cam connected to the exposed portion (FOR 2 74a shown in Annotated Figure C), the cam being configured to pass through the button hole and slide with the hook (Annotated Figure C); and a restraining portion configured to suppress separation of the operation button (Annotated Figure C).

    PNG
    media_image3.png
    811
    652
    media_image3.png
    Greyscale

Annotated Figure C (Figure 8 of FOR2)

Regarding claim 13 FOR1 as modified teaches all the limitation of claim 11 and in addition teach wherein the first return member (FOR2 73) is disposed between the exposed portion (top of button 74 of FOR2) and the detachable housing is situated between (detachable portion 30 of FOR2). 
Regarding claim 14 FOR1 as modified teaches all the limitation of claim 11 and in addition teaches wherein the hook comprises: a body-coupled portion configured to engage with the body and configured to pass through the hook hole (FOR 1, 1081, engages with surface of 105 and passes through 1091); and cam counterpart portion connected to the body- coupled portion and configured to slide with the cam (FOR 2, See Annotated Figure C, 72a).
Regarding claim 15 FOR1 as modified teaches all the limitation of claim 14 and in addition teaches wherein the hook comprises: a cam hole defining a space encompassing at least a part of the cam and a cam-engaged portion configured to engage with the restraining portion (Shown in figure C)
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over FOR1 (CN 109528098 A) in view of Wang (US 20170367552 A1).
Regarding claim 16 FOR1 teaches all the limitations of claim 1 but does not teach wherein the water tank module further comprises: an elastic-force member configured to provide an elastic force on the water tank in along a direction in which the water tank is removed.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the water tank of FOR1 to include elastic-force member in order to conveniently push the tank out of the robot after the hook is disengaged and to prevent slipping during cleaning (Wang Para. [0019] “Similar to the principal of the first embodiment, the elastic member adopted in the present embodiment enables that, during the movement of the self-moving floor treatment device A, the force actually acted on the floor is the gravity of the water tank and the cleaning cloth themselves, and the pressure between the cleaning cloth and the floor may be further slightly adjusted by the elastic force of the elastic member. Therefore, with the use of the self-moving floor treatment device, the friction force between the cleaning cloth and the floor may be maintained in an optimal range, which effectively prevents the slipping phenomenon from occurring and improves the floor cleaning efficiency.”)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over FOR1 (CN 109528098 A) in view of Johnson (US 20190191952 A1).
Regarding Claim 20, FOR1 teaches all of the limitations of claim 1 but does not explicitly teach wherein the mop module comprises a left rotating plate and a right rotating plate, each of the left rotating plate and the right rotating plate being rotatably attached to the body and having a lower surface attached to a mop portion.


    PNG
    media_image4.png
    642
    659
    media_image4.png
    Greyscale

Figure 4 of Johnson
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the moping module of FOR1 to include a mop module in order to “disperse the distributed fluid on the floor surface and remove moistened dust and other debris” (Johnson Para [0031]). 
s 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over FOR1 (CN 109528098 A) in view of Lee (KR 20130058495 A).
Regarding Claim 17, FOR1 teaches all of the limitations of claim 1 teaches a water tank and a mop module but does not explicitly teach the water-pipe coupler disposed at the water tank and coupled to the body, the water-pipe coupler being configured to transfer.
However, Lee does teach the water-pipe coupler (60) disposed at the water tank (40) and coupled to the body (70), the water-pipe coupler being configured to transfer water to the mop module (water pipe coupler is capable of transferring water to the mop module).
It would be obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the water tank of FOR1 to include fluid delivery system including a water-pipe coupler configured to transfer water to the mop module in order to distribute fluids for wet cleaning and in order to prevent spills when detaching the water tank (Abstract of Lee “A connector of a water tank for an appliance is provided to prevent water when detaching the water tank from falling.”). 
Regarding claim 18, FOR1 as modified teaches all the limitations of claim 17 and wherein the water-pipe coupler comprises: a coupler pipe having a space configured to receive at least a portion of a coupling pipe of the body (See Annotated Figure D); a water pipe connection hole formed on the coupler pipe, the water pipe connection hole being configured to communicate with an inside of the water tank (See Annotated Figure D); a moving closure disposed inside the coupler pipe and being configured to open the water pipe connection hole based on a pressure applied by the coupling pipe (See annotated Figure D); and a coupler spring 

    PNG
    media_image5.png
    519
    436
    media_image5.png
    Greyscale

Annotated Figure D (Figure 4 of Lee)
Regarding Claim 19, FOR1 as modified teaches all the limitations of claim 18 and further teach further comprising: an inner water pipe (Pipe 73 of Lee) comprising a first end connected .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Swett (US 20120199006 A1) discloses a cleaner with a removable dust bin that utilizes a button and hook mechanism to release the bin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/T.J.M./Examiner, Art Unit 3723        

/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723